DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendments to the specification and drawings filed on 03/12/2021 are acknowledged. 

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: Mann et al. (USPGPUB 2007/0088223) teaches a monitoring system comprises a local pressure sensor ([0003]), a local/ external module (PAM, [0055-0058]) and a remote computer (computer, [0056-0058]), wherein waveforms stored in the PAM are uploaded to a computer, which can be located in the patient's home. If the calculated offset calibration differs from the current calibration, in one embodiment the computer downloads the new calibration to the PAM ([0056]), the computer is located in the doctor's office, and waveforms from the patient's PAM are uploaded, and a new calibration is downloaded ([0057]) or the uploaded data includes raw LAP waveform data, simultaneously acquired IEGM waveforms, and current calibration factors. The remote computer performs f-LAP analysis to determine a new calibration. If the PAM requires a calibration change, the new calibration based on the parameters of the telemetrically uploaded waveforms may be downloaded telemetrically to the PAM, providing a system for remote calibration of implanted medical devices ([0058]). Li et al. (USPGPUB 2011/0112387) teaches system for measuring pulse and reginal oxygen saturation based on optical measurements (Figs. 1-8) comprises a noninvasive optical sensor (element 12, Figs. 1-2), a local processor (element 14, Figs. 1-2), and a remote multi-parameter patient monitor (element 26, Fig. 1), wherein the local process stores and selects appropriate algorithms, lookup tables and/or calibration coefficients based on the information stored in the sensor, ([0037]) and the remote monitor calculates and displays physiological parameters including pulse rate information from the monitor ([0033]). Goetz (USPGPUB 2010/0223020) teaches a remote calibration of an implantable patient monitor (Figs. 1-12) comprises a local implantable medical device (IMD 14, Fig. 1) and a remote networking module/ server (element 34, Fig. 1), wherein a remote networking device or server may generate new calibration settings, which may be reviewed by a clinician prior to transmittal to the IMD ([0010]). Al-Ali et al. (USPGPUB 2003/0181798) teaches a physiological monitoring system (Figs. 1-14) comprises an oximetry sensor (element 310, Figs. 3-4), a local processor (element 400, Figs. 3-4) and a remote processor (element 380, Fig. 3), wherein the remote processor includes a LUT 1280 (Fig. 12) which stores empirical calibration data for the sensor 310 (FIG. 10). The LUT 1280 also downloads monitor-specific calibration data from the ROM 1160 (FIG. 11) via the ROM output 1158. From this calibration data, the LUT 1280 determines a desired red/IR ratio for the modulated waveform 1132 and generates red and IR gain outputs 1262, 1264 to the corresponding amplifiers 1240, 1250, accordingly. A desired red/IR ratio is one that allows the monitor 360 (FIG. 11) to derive oxygen saturation measurements from the modulated waveform 1132 that are generally equivalent to that derivable directly from the sensor signal 1012 (FIG. 10).  
However, the prior art of record does not teach or suggest “said at least one local processor receiving said output sensor signals and configured to determine first measurement values of said pulse rate using wearer-specific calibration data; said local processor configured to operably communicate with a remote server operably communicating with remote memory, said remote memory geographically remote from said wearer, said remote memory configured to store said first measurement values of said pulse rate and other measurement values not associated with said wearer, said remote server configured process said first measurement values and said other measurement values to determine an updated wearer-specific calibration data, said updated wearer-specific calibration data responsive to at least relationships between noninvasive measurements and clinically-determined output measurements of one or more physiological parameters, said at least one local processor configured to receive said updated wearer-specific calibration data from said remote server and configured to determine second measurement values of said pulse rate using said updated wearer-specific calibration data; and said display providing display indicia to said wearer, said indicia responsive to said first or second measurement values of said pulse rate”, in combination with the other claimed elements/ steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791